

Exhibit 10.01


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “AGREEMENT”) is dated as of February
26, 2007, among Triangle Petroleum Corporation, a Nevada corporation (the
“COMPANY”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “PURCHASER” and collectively the
“PURCHASERS”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated
thereunder, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company, on
the Closing Date, that number of Shares as is set forth on the Purchaser
Signature Page of that Purchaser.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers,
acting severally, agree as follows:


ARTICLE I.
DEFINITIONS
 
1.1 DEFINITIONS. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:
 
“ACTION” shall have the meaning ascribed to such term in Section 3.1(j).


“AFFILIATE” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.


“CLOSING” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.


“CLOSING DATE” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived. The Closing Date shall be February 26, 2007, but the
Company may extend it one or more times, by notice to the Purchasers given at
any time prior to or on the Closing Date (as previously extended, if
applicable), to a date not later than the date set forth in Section 5.1.


“COMMISSION” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------


“COMMON STOCK” means the common stock of the Company, par value $.00001 per
share, and any securities into which such common stock may hereafter be
reclassified.


“COMMON STOCK EQUIVALENTS” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“COMPANY COUNSEL” means Sichenzia Ross Friedman Ference LLP.


“EFFECTIVE DATE” means the date that the initial registration statement filed by
the Company for the Registrable Securities is first declared effective by the
Commission.


“EVALUATION DATE” shall have the meaning ascribed to such term in Section
3.1(r).


“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“INTELLECTUAL PROPERTY RIGHTS” shall have the meaning ascribed to such term in
Section 3.1(o).


“LEGEND REMOVAL DATE” shall have the meaning ascribed to such term in Section
4.1(c).


“LIENS” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“MATERIAL ADVERSE EFFECT” shall have the meaning ascribed to such term in
Section 3.1(b).


“MATERIAL PERMITS” shall have the meaning ascribed to such term in Section
3.1(m).


“PER SHARE PURCHASE PRICE” equals $2.00, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
have a record date prior to the Closing Date.


“PERSON” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


2

--------------------------------------------------------------------------------


“PROCEEDING” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“PURCHASER PARTY” shall have the meaning ascribed to such term in Section 4.9.


“REGISTRABLE SECURITIES” means all of the Shares purchased hereunder and held by
the Purchasers, together with any shares of Common Stock issued or issuable with
respect to the Shares as a result of any stock split, dividend or other
distribution, recapitalization or similar event.


“REGISTRATION AGREEMENT” means that certain Registration Agreement, dated as of
the date hereof, by and among the Company and the Purchasers.


“REGISTRATION STATEMENT” means a registration statement covering the resale of
the Registrable Securities.


“REQUIRED APPROVALS” shall have the meaning ascribed to such term in Section
3.1(e).


“RULE 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC REPORTS” shall have the meaning ascribed to such term in Section 3.1(h).


“SECURITIES” means the Shares.


“SECURITIES ACT” means the Securities Act of 1933, as amended.


“SHARES” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.


“SHORT SALES” shall include, without limitation, all “short sales” as defined in
Regulation SHO of the Commission.


“SUBSCRIPTION AMOUNT” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.


“SUBSIDIARY” shall mean the subsidiaries of the Company, if any, as described in
Section 3.1(a).


“TRADING DAY” means a day on which the Common Stock is traded on a Trading
Market.


3

--------------------------------------------------------------------------------


“TRADING MARKET” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market, or the Over the Counter Bulletin Board Market.


“TRANSACTION DOCUMENTS” means this Agreement, the Registration Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.


ARTICLE II.
PURCHASE AND SALE
 
2.1 CLOSING. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser, a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price. The
aggregate number of Shares sold hereunder shall not exceed 11,600,000. Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of Company Counsel or such other location as the
parties shall mutually agree.
 
2.2 DELIVERIES.
 
(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Purchaser;
 
(iii) the Registration Agreement, duly executed by the Company;
 
(iv) a legal opinion of Company Counsel, substantially in the form of EXHIBIT A
attached hereto; and
 
(v) a certificate, executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, certifying that the representations and warranties of
the Company were true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and that the Company has performed, satisfied and
complied in all respects with all covenants, obligations, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.
 
(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
4

--------------------------------------------------------------------------------


(i) this Agreement duly executed by such Purchaser; and
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.
 
2.3 CLOSING CONDITIONS.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all respects as of the date when made and as of the Closing
Date of the representations and warranties of the Purchasers contained herein
(except for representations and warranties that speak as of a specific date);
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Purchasers of the items set forth in Section 2.2(b)
of this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all respects as of the date when made and as of the Closing
Date of the representations and warranties of the Company contained herein
(except for representations and warranties that speak as of a specific date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) the Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares; and
 
(vi) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market that, in each such case, in the
reasonable judgment of a majority in interest of the Purchasers, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
5

--------------------------------------------------------------------------------


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby makes the
representations and warranties set forth below to each Purchaser:
 
(a) SUBSIDIARIES. Elmsworth Energy Corporation, incorporated under the laws of
Alberta, Canada, and Triangle USA Petroleum Corporation, a Colorado corporation,
are the only Subsidiaries of the Company. The Company has no direct or indirect
equity interest in any other entity. The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Liens, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
 
(b) ORGANIZATION AND QUALIFICATION. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the operations (including results
thereof), assets, business, liabilities, prospects or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “MATERIAL ADVERSE EFFECT”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(c) AUTHORIZATION; ENFORCEMENT. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith other than
in connection with the Required Approvals. Each of the Transaction Documents has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
6

--------------------------------------------------------------------------------


(d) NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not reasonably be expected to result in a Material Adverse Effect.
 
(e) FILINGS, CONSENTS AND APPROVALS. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with the Commission of a Registration Statement, (iii) application(s) to each
applicable Trading Market for the listing of the Shares for trading thereon in
the time and manner required thereby, and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “REQUIRED APPROVALS”).
 
(f) ISSUANCE OF THE SECURITIES. The Shares are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.
 
7

--------------------------------------------------------------------------------


(g) CAPITALIZATION. The authorized capital stock of the Company consists of
100,000,000 shares of common stock. As of January 31, 2007, there were
22,475,866 shares of Common Stock issued and outstanding. As of January 31,
2007, an aggregate of 2,000,000 shares of Common Stock are reserved for issuance
pursuant to the Company’s 2005 Incentive Stock Plan, of which 1,630,000 are
reserved for issuance upon exercise of outstanding options and options remaining
available for issuance upon exercise under the Company’s 2005 Incentive Stock
Plan; (i) 6,000,000 shares of Common Stock were reserved for issuance upon
exercise of outstanding warrants; and (ii) 10,306,664 shares of Common Stock
were reserved for issuance upon conversion of convertible debentures. Other than
as specified above, no other shares or options, warrants or other rights to
acquire shares of capital stock of the Company or securities convertible into
capital stock of the Company are outstanding. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of outstanding Common Stock Equivalents. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as set forth in the Company’s SEC Reports, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issue and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
securities of the Company to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(h) SEC REPORTS; FINANCIAL STATEMENTS. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
REPORTS”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or any of its Subsidiaries or
their respective business, assets, properties, prospects, operations (including
results thereof), liabilities or condition (financial or otherwise), that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the Commission relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, other than the transactions contemplated by this Agreement.
 
8

--------------------------------------------------------------------------------


(i) MATERIAL CHANGES. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.
 
(j) LITIGATION. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “ACTION”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the knowledge of the Company, any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or threatened, any investigation by the Commission
involving the Company or any current director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
9

--------------------------------------------------------------------------------


(k) LABOR RELATIONS. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.
 
(l) COMPLIANCE. Except in each case as would not reasonably be expected to have
a Material Adverse Effect, neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business.
 
(m) REGULATORY PERMITS. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“MATERIAL PERMITS”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) TITLE TO ASSETS. The Company and the Subsidiaries have good and defensible
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and defensible title to
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens securing borrowings as disclosed in the SEC Reports, Liens as do not
materially affect the value of the Company’s properties taken as a whole and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance
in all material respects.
 
(o) PATENTS AND TRADEMARKS. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “INTELLECTUAL PROPERTY
RIGHTS”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of others.
 
10

--------------------------------------------------------------------------------


(p) INSURANCE. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, excluding directors and officers insurance.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
(q) TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r) SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it as of the Closing Date. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
and internal controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“EVALUATION DATE”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures and internal
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
 
(s) CERTAIN FEES. Other than the fees payable to Capital One Southcoast, Inc,
and Pickering Energy Partners, Inc. (the “PLACEMENT AGENTS”) pursuant to the
terms of their engagement letter with the Company of 6.5% of the aggregate Share
Purchase Prices, divided among them 70% and 30%, respectively, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
(t) PRIVATE PLACEMENT. Assuming the accuracy of the representations and
warranties of the Purchasers set forth in Section 3.2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
11

--------------------------------------------------------------------------------


(u) INVESTMENT COMPANY. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v) LISTING AND MAINTENANCE REQUIREMENTS. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(w) APPLICATION OF TAKEOVER PROTECTIONS. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation or otherwise existing that could
become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities to each Purchaser pursuant to this Agreement. The Company has not
adopted a shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company.
 
(x) DISCLOSURE. The Company confirms that all disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Company’s Private Placement Memorandum (the “PPM”) and the
representations and warranties set forth in this Agreement do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof. The Company represents that the PPM does not
contain any material nonpublic information concerning the Company or its
securities, other than information that will be contained in the Current Report
that is referred to in Section 4.4.
 
(y) NO INTEGRATED OFFERING. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor to the Company’s knowledge, any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.
 
12

--------------------------------------------------------------------------------


(z) SOLVENCY. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “INDEBTEDNESS”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(aa) TAXES. Except for matters that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the Company and
each Subsidiary have filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a material tax deficiency which has been
asserted or threatened against the Company or any Subsidiary.
 
(bb) NO GENERAL SOLICITATION. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act and “qualified institutional
buyers” as defined in Rule 144A(a) under the Securities Act.
 
13

--------------------------------------------------------------------------------


(cc) FOREIGN CORRUPT PRACTICES. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(dd) ACCOUNTANTS. The Company’s accountants are named in the Company’s Form
10-KSB for the fiscal year ended January 31, 2006. To the Company’s knowledge,
such accountants, who the Company expects to express their opinion with respect
to the financial statements to be included in the Company’s Annual Report on
Form 10-KSB for the fiscal year ended January 31, 2007, and with respect to the
adequacy of the Company’s internal controls, are a registered public accounting
firm as required by the Securities Act.
 
(ee) ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SHARES. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(ff) ACKNOWLEDGEMENT REGARDING PURCHASERS’ TRADING ACTIVITY. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f), 3.2(h) and 4.8 hereof), it is understood and agreed by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction.
 
(gg) NO MANIPULATION OF STOCK. The Company has not and to its knowledge no one
acting on its behalf has, in violation of applicable law, (i) taken (directly or
indirectly), any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of any of the
Securities, other than the Placement Agents’ placement of the Securities, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company. The Company will not
(and shall cause all Persons acting on its behalf to not) directly or indirectly
do any of the foregoing.
 
14

--------------------------------------------------------------------------------


(hh) SB-2 STATUS. The Company meets the requirements for the use of Form SB-2
for the registration of the resale of the Shares by the Purchasers and will use
its reasonable best efforts to maintain SB-2 status with the Commission during
the period it is required by the Registration Agreement to maintain such
registration of the resale of the Registrable Securities. To the knowledge of
the Company, there exist no facts or circumstances that could reasonably be
expected to prohibit or delay the preparation or initial filing of the
Registration Statement that is required by the Registration Agreement to effect
such registration.
 
(ii) MATERIAL CONTRACTS. All material agreements to which the Company or any
Subsidiary is a party and which are required to have been filed by the Company
pursuant to the Securities Act or the Exchange Act have been filed by the
Company with the Commission pursuant to the requirements of the Securities Act
or the Exchange Act, as applicable. Each such agreement is in full force and
effect and is binding on the Company or a Subsidiary, as applicable, and, to the
Company’s knowledge, is binding upon such other parties, in each case in
accordance with its terms, and neither the Company or a Subsidiary, as
applicable, nor, to the Company’s knowledge, any other party thereto is in
breach of or default under any such agreement, which breach or default would
reasonably be expected to have a Material Adverse Effect. The Company has not
received any written notice regarding the termination of any such agreements.
 
3.2 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) ORGANIZATION; AUTHORITY. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of such Purchaser. Each Transaction Document to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
15

--------------------------------------------------------------------------------


(b) OWN ACCOUNT. Such Purchaser understands that the Securities being purchased
by such Purchaser are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring such
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof, has no present
intention of distributing any of such Securities and has no arrangement or
understanding with any other persons regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell such Securities pursuant to a Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring such Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of such Securities.
 
(c) PURCHASER STATUS. At the time such Purchaser was offered such Securities, it
was, and at the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. Such Purchaser is not registered as, or required to be
registered as, a broker-dealer under Section 15 of the Exchange Act. Such
Purchaser was not organized for the purpose of purchasing such Securities.
 
(d) EXPERIENCE OF SUCH PURCHASER. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in such Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in such Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) GENERAL SOLICITATION. Such Purchaser is not purchasing such Securities as a
result of any advertisement, article, notice or other communication regarding
such Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) SHORT SALES. Such Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
executed any Short Sales in the securities of the Company (including, without
limitations, any Short Sales involving the Company’s securities) since
__________, 2007, which was according to information provided by the Company,
the earliest time that any Purchaser was first contacted regarding an investment
in the Shares (“DISCUSSION TIME”).
 
(g) NO TAX, LEGAL, ETC. ADVICE. In evaluating the merits of an investment in the
Shares, such Purchaser is not relying on the Company, the Placement Agents or
their respective counsel for an evaluation of the business, tax, legal or other
consequences of such an investment.
 
16

--------------------------------------------------------------------------------


(h) ECONOMIC RISK. Such Purchaser understands that such Purchaser must bear the
economic risk of investment for an indefinite period of time because the sale of
the Shares has not been registered under the Securities Act pursuant to the
exemption provided by Section 4(2) and Rule 506 thereunder, nor under any
applicable state securities laws, and the Shares or any participation therein
may not be sold or transferred in the absence of evidence satisfactory to the
Company of compliance with applicable laws, including an opinion of counsel
satisfactory to the Company that, among other things, the Shares have been
registered under the Act and all applicable state securities laws or that such
registrations are not required. The Company has made no agreement whatsoever to
repurchase the Shares or, except as expressly provided in the Registration
Agreement, to register the transfer of any portion of them under the Securities
Act or under any state securities law.
 
(i) ACCESS TO INFORMATION. Such Purchaser and its advisors were afforded full
and complete access to all information with respect to the Company, its
operations and the Shares that such Purchaser and such advisors deemed necessary
to evaluate the merits and risks of an investment in the Shares, including the
PPM and the SEC Reports, and Purchaser has had the opportunity to ask questions
of and receive answers from the Company concerning this investment. Neither the
Company nor the Placement Agents have made any representations about the value
or performance of the Company or the Shares.
 
(j) RULE 144. Such Purchaser is aware of the provisions of Rule 144 under the
Securities Act which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, which may include,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations.
 
(k) FORWARD LOOKING STATEMENTS. Such Purchaser acknowledges that information
such Purchaser has received concerning the Company, including SEC Reports and
oral statements, include forward-looking statements about the Company’s current
and future business operations, financial projections and other matters. These
statements speak only as of the date made, are not guarantees of future
performance, and involve known and unknown risks and other factors that could
cause actual results to be materially different from any future results
expressed or implied by them.
 
(l) PLACEMENT AGENT FEES. Such Purchaser acknowledges that the Placement Agents
will receive a placement fee of 6.5% of the aggregate Share Purchase Prices, and
reimbursement of certain expenses up to $50,000, all payable by the Company and
that the Company has agreed to indemnify the Placement Agents against certain
liabilities, including liabilities in connection with the offering of the
Shares.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 TRANSFER RESTRICTIONS.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 or in connection
with a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.
 
17

--------------------------------------------------------------------------------


(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.


The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.


18

--------------------------------------------------------------------------------


(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) while a registration statement
covering the resale of such security is effective under the Securities Act, or
(ii) following any sale of such Shares pursuant to Rule 144, or (iii) if such
Shares are eligible for sale under Rule 144(k), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) and
such lack of requirement is confirmed by a legal opinion satisfactory to the
Company; PROVIDED, HOWEVER, in connection with the sale of the Shares under the
Registration Statement, each Purchaser, severally and not jointly with the other
Purchasers, hereby agrees to adhere to and abide by all applicable prospectus
delivery requirements under the Securities Act and rules and regulations of the
Commission. The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the Effective Date if required by the
Company’s transfer agent to effect the removal of the legend hereunder. The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 4.1(c), it will, no later than three
Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Shares issued with a
restrictive legend (such date, the “LEGEND REMOVAL DATE”), deliver or cause to
be delivered to such Purchaser a certificate representing such Securities that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to each Purchaser by crediting
the account of such Purchaser’s prime broker with the Depository Trust Company
System.
 
(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial damages and not as a penalty, for each
$1,000 of Shares (based on the closing price of the Common Stock on the date
such Securities are submitted to the Company’s transfer agent) subject to
Section 4.1(c), $10 per Trading Day (increasing to $20 per Trading Day five
Trading Days after such damages have begun to accrue) for each Trading Day after
the 10th Trading Day after the Legend Removal Date until such certificate is
delivered. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.
 
4.2 FURNISHING OF INFORMATION. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
19

--------------------------------------------------------------------------------


4.3 INTEGRATION. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4 SECURITIES LAWS DISCLOSURE; PUBLICITY. The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the date hereof, issue a Current
Report on Form 8-K, reasonably acceptable to the Placement Agents disclosing the
material terms of the transactions contemplated hereby, and shall attach the
Transaction Documents thereto. The Company and each Purchaser shall consult with
each other in issuing any other press release with respect to the transactions
contemplated hereby, if such release names or otherwise identifies the other of
them. The Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with a
Registration Statement and (ii) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under subclause (ii).
 
4.5 SHAREHOLDER RIGHTS PLAN. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement,
solely by virtue of receiving Securities under the Transaction Documents or
under any other agreement between the Company and the Purchasers. The Company
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
4.6 NON-PUBLIC INFORMATION. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Purchaser, or its agents
or counsel, with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. The foregoing shall not apply to Purchasers who are directors,
employees or current shareholders of the Company holding 5% or more of its
capital stock. In the event of a breach by the Company of the covenant contained
in the first sentence of this Section 4.6, in addition to any other remedy
provided herein or in the other Transaction Documents, each Purchaser shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Purchaser shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, shareholders or agents for any such disclosure.
 
20

--------------------------------------------------------------------------------


4.7 USE OF PROCEEDS. The Company shall use the net proceeds from the sale of the
Securities hereunder for capital expenditures related to drilling and
development of oil and gas properties, and for other general corporate purposes.
 
4.8 SHORT SALES. Each Purchaser covenants that neither it nor any affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales during the period commencing from the Discussion Time until the
Effective Date unless such Short Sale complies with applicable law and does not
cause any exemption from registration relied upon by the Company in issuing the
Shares to be jeopardized or lost. Each Purchaser is aware that the Commission’s
staff is of the view that covering a short position established prior to the
effective date of a resale registration statement with shares included in such
registration statement would violate Section 5 of the Securities Act, which view
is expressed in Item 65, pertaining to Section 5, under Section A of the Manual
of Publicly Available Telephone Interpretations, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Such Purchaser will not engage in any
Short Sales that result in any disposition of such Purchaser’s Shares or any
interest therein, except in compliance with the Securities Act, the rules and
regulations thereunder, and applicable state securities laws.
 
4.9 INDEMNIFICATION OF PURCHASERS. Subject to the provisions of this Section
4.9, the Company will indemnify and hold the Purchasers and all of their
directors, officers, employees, shareholders, partners, members, and direct or
indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (each, a “PURCHASER
PARTY”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “LOSSES”) that any such Purchaser Party may suffer
or incur as a result of or relating to any (a) breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) cause of action, suit or
claim brought or made against such Purchaser Party by a third party (including
for these purposes a derivative action brought on behalf of the Company) and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby. If any action shall be brought against
any Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing, who shall be reasonably satisfactory to such Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel reasonably satisfactory to
such Purchaser Party or (iii) in such action there is, in the reasonable opinion
of such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party. The Company
will not be liable to a Purchaser Party under this Section or otherwise under
this Agreement to the extent that Losses for which the Company would otherwise
be liable are attributable to a breach of any of the representations,
warranties, covenants or agreements made in this Agreement or in the other
Transaction Documents by such Purchaser Party or the Purchaser with which it is
affiliated or associated. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Losses which is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 4.9 shall be the same as those set forth in Sections 11 and 12 of the
Registration Agreement.
 
21

--------------------------------------------------------------------------------


4.10 RESERVATION OF COMMON STOCK. The Company has reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement.
 
4.11 LISTING OF COMMON STOCK. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing (but not later than the earlier of
the Effective Date and the first anniversary of the Closing Date) to list all of
the Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares, and will take such other action
as is necessary to cause all of the Shares to be listed on such other Trading
Market as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
4.12 EQUAL TREATMENT OF PURCHASERS. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.13 DELIVERY OF SECURITIES AFTER CLOSING. The Company shall deliver, or cause
to be delivered, the respective Shares purchased by each Purchaser to such
Purchaser within three Trading Days after the Closing Date.
 
4.14 LIMITATION OF LIABILITY. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of each Purchaser arising
directly or indirectly, under this Agreement or the Registration Agreement of
any and every nature whatsoever shall be satisfied solely out of the assets of
such Purchaser, and that no trustee, officer, other investment vehicle or any
other affiliate of such Purchaser or any subscriber, shareholder or holder of
shares of beneficial interest of such Purchaser shall be personally liable for
any liabilities of such Purchaser; provided, however, that such limitation of
liability shall not apply to acts of fraud by such trustee, officer, affiliate,
subscriber, shareholder or holder of beneficial interests of such Purchaser.
 
22

--------------------------------------------------------------------------------


4.15 FORM D AND BLUE SKY. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D promulgated under the Securities
Act and to promptly provide a copy thereof to each Purchaser who requests a copy
after such filing. The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and, if requested by a Purchaser, shall provide evidence of any
such action so taken. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“blue sky” laws of the states of the United States following the Closing Date.
 
4.16 REPORTING STATUS. Until the date on which the Investors (as defined in the
Registration Agreement) shall have sold all the Registrable Securities, the
Company shall timely file all reports required to be filed with the Commission
pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination.
 
4.17 ADDITIONAL REGISTRATION STATEMENTS. Until the Effective Date, the Company
will not file a registration statement under the Securities Act relating to
securities that are not the Registrable Securities.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 TERMINATION. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
__________, 2007; PROVIDED, HOWEVER, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).
 
5.2 FEES AND EXPENSES. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the delivery of the Securities.
 
5.3 ENTIRE AGREEMENT. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
23

--------------------------------------------------------------------------------


5.4 NOTICES. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.
 
5.5 AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6 HEADINGS. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
5.7 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser, not to be unreasonably
withheld or delayed. Any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Purchasers”, including the representations and warranties of Section 3.2, to
the extent reasonably required by the Company.
 
5.8 NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.
 
5.9 GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. The
parties hereby waive all rights to a trial by jury. If any party shall commence
an action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
24

--------------------------------------------------------------------------------


5.10 SURVIVAL. The representations and warranties herein shall survive the
Closing and delivery of the Shares.
 
5.11 EXECUTION. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12 SEVERABILITY. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13 RESCISSION AND WITHDRAWAL RIGHT. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under the Transaction Documents and the Company does not timely perform its
related obligations within the periods therein provided, then such Purchaser may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14 REPLACEMENT OF SECURITIES. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
5.15 REMEDIES. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
25

--------------------------------------------------------------------------------


5.16 PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchasers. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of group or entity, or create a presumption that
the Purchasers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by the Transaction Documents,
and the Company acknowledges that the Purchasers are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.
 
5.18 PARTIAL DAMAGES. The Company’s obligations to pay any partial damages or
other amounts owing under the Transaction Documents is a continuing obligation
of the Company and shall not terminate until all unpaid partial damages and
other amounts have been paid notwithstanding the fact that the instrument or
security pursuant to which such partial damages or other amounts are due and
payable shall have been canceled.
 
5.19 CONSTRUCTION. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 


26

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




TRIANGLE PETROLEUM CORPORATION




By: __________________________      
Name: __________________________  
Title:   __________________________




Address for Notice:


Triangle Petroleum Corporation
521-3 SW, Suite 1110
Calgary, Alberta
Canada T2P 3T3
Attention: Mr. Mark G. Gustafson
President, CEO, & Chairman
Fax: (604) 688-1320




With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10118
Attention: Mr. Thomas Rose
Fax: (212) 930-9725










[SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 

 
27

--------------------------------------------------------------------------------


[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.






Name of Purchaser: _________________________


By: ______________________________________
Name: ______________________________
Title: _______________________________


Address for Notice to Purchaser:


______________________________
______________________________
______________________________
Fax: __________________________




Address for Delivery of Securities for Purchaser (if not same as above):


______________________________
______________________________
______________________________




Subscription Amount: $_________________
Shares: ___________




Purchaser is one or more of the following (check all that apply):



 
(i)
a bank or savings and loan association. □

 

 
(ii)
an insurance company. □

 

 
(iii)
an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act. □

 

 
(iv)
a Small Business Investment Company licensed by the U.S. Small Business
Administration. □

 
 
28

--------------------------------------------------------------------------------


 

 
(v)
a plan established and maintained by a state or, its political subdivisions for
the benefit of its employees, with total assets over $5,000,000. □

 

 
(vi)
an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (A) the investment decisions for which are made by a plan
fiduciary, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or (B) which has total assets over
$5,000,000, or (C) if a self-directed plan, the investment decisions for which
are made solely by persons that are described in subsections (g)(i) through (vi)
and (g)(viii) through (g)(xv). □

 

 
(vii)
a private business development company as defined in the Investment Advisers Act
of 1940. □

 

 
(viii)
an organization described in section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Shares, with total assets over
$5,000,000. □

 

 
(ix)
a trust, with total assets over $5,000,000, not formed for the specific purpose
of acquiring the securities offered, whose purchase is directed by a
sophisticated person. □

 

 
(x)
a director or executive officer of the Company. □

 

 
(xi)
a natural person whose individual net worth, or joint net worth with such
person’s spouse, exceeds $1,000,000. □

 

 
(xii)
a natural person who had an individual income over $200,000 in each of 2004 and
2005 or joint income with such person’s spouse in excess of $300,000 in each of
those years and who has a reasonable expectation of reaching the same income
level in 2005. □

 

 
(xiii)
an entity in which all of the equity owners are persons or entities in the above
categories and which has not been organized for the specific purpose of making
an investment in the Shares. □

 

 
(xiv)
none of the above. □

 
Purchaser’s EIN Number is: _________________


29

--------------------------------------------------------------------------------

